 



Exhibit 10.80
Execution Copy 9-20-06
GAS SUPPLY AGREEMENT
     This Gas Supply Agreement (this “Agreement”), dated effective as of
September 1, 2006, is entered into by and between Pacific Summit Energy LLC
(“Pacific Summit”), a Delaware limited liability company, Commerce Energy, Inc.,
a California corporation (“Commerce Energy”) and Houston Energy Services
Company, L.L.C., a Texas limited liability company (“HESCO”).
W I T N E S S E T H:
     A. Pacific Summit and HESCO are this date entering into certain NAESB
agreements (the “NAESB Agreements”) pursuant to which HESCO will resell to
Pacific Summit all of those volumes of gas which comprise HESCO’s existing gas
supply positions for the month of September, 2006 and thereafter under those
certain gas supply agreements set forth on Exhibit “A” attached hereto and made
a part hereof (the “HESCO Gas Supply Agreements”).
     B. Pacific Summit and HESCO have agreed to seek a written novation
agreement from each of the counterparties to the HESCO Gas Supply Agreements,
whereby Pacific Summit will be solely responsible to such counterparties for-all
obligations accruing under the HESCO Gas Supply Agreements for gas deliveries to
be made by such counterparties thereunder for any period on or after October 1,
2006 (the “Prospective Obligations”), and whereby HESCO will be expressly
released from the Prospective Obligations under each of the HESCO Gas Supply
Agreements by such counterparties (collectively, the “Novation Agreements”, and
each a “Novation Agreement”).
     NOW, THEREFORE, in consideration of HESCO entering into the NAESB
Agreements with Pacific Summit, HESCO and Pacific Summit hereby covenant and
agree as follows:
     1. Repurchase of Gas. Pursuant to the NAESB Agreements, Pacific Summit is
agreeing to repurchase from HESCO all volumes of gas which HESCO is obligated to
purchase under each of the HESCO Gas Supply Agreements during the period from
and after September 1, 2006.
     2. Termination of NAESB Forward Gas Supply Positions. HESCO, Commerce
Energy and Pacific Summit shall both utilize reasonable commercial efforts to
obtain Novation Agreements as to all of the HESCO Gas Supply Agreements prior to
the expiration of sixty (60) days following the effective date of this
Agreement. HESCO and Pacific Summit further agree that at such time as a
Novation Agreement is obtained with respect to a particular HESCO Gas Supply
Agreement, then the obligations of HESCO and Pacific Summit as those forward gas
supply positions under the corresponding NAESB Agreement which are novated will
automatically terminate, so that neither HESCO nor Pacific Summit will have any
further obligation to the other with respect thereto. However, if any HESCO Gas
Supply Agreement is not covered by a Novation Agreement prior to the expiration
of sixty (60) days following the effective date of this Agreement and the
failure of such HESCO Gas Supply Agreement to be covered by a Novation Agreement
arises directly from Pacific Summit’s failure to utilize reasonable commercial
efforts to obtain such Novation Agreement, then the NAESB Agreement
corresponding thereto shall be deemed automatically amended as of said date to
provide for

 



--------------------------------------------------------------------------------



 



Pacific Summit’s payment to HESCO of an additional $.08 per MMBtu of gas (“Price
Premium”) thereafter sold to it under such NAESB Agreement until such time as
the HESCO Supply Agreement corresponding to such NAESB Agreement shall be
covered by a Novation Agreement. Pacific Summit shall not be required to pay the
Price Premium if the failure to obtain the Novation Agreement arises directly or
indirectly from any dispute between HESCO and any counterparty over the amount
of obligations owed by HESCO to the counter party, or from any failure of HESCO
or Commerce to utilize reasonable commercial efforts in obtaining the Novation
Agreements.
     3. Notice. Any payment demand, notice, correspondence or other document to
be given hereunder by any party to another (herein collectively called “Notice”)
shall be in writing and delivered personally or mailed by certified mail,
postage prepaid and return receipt requested, or by facsimile, to the addresses
set forth below. Notice given by personal delivery or mail shall be effective
upon actual receipt, or, if receipt is refused or rejected, upon attempted
delivery. Notice given by facsimile shall be effective upon actual receipt if
received during the recipient’s normal business hours, or at the beginning of
the recipient’s next business day after receipt if not received during the
recipient’s normal business hours. All Notices by facsimile shall be confirmed
promptly after transmission in writing by certified mail or personal delivery.
Any party may change any address to which Notice is to be given to it by giving
Notice as provided above of such change of address.
     4. Miscellaneous. THIS AGREEMENT SHALL BE IN ALL RESPECTS GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS. No term or provision of this Agreement shall be
amended or modified except in a writing signed by HESCO and Pacific Summit.
Neither HESCO nor Pacific Summit may assign its rights hereunder without the
consent of the other party. Subject to the foregoing, this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
hereto and their permitted successors and assigns. The recitals of this
Agreement form a part of this Agreement and are to be utilized in the
interpretation of this Agreement. The singular form of nouns, pronouns and verbs
shall include the plural and vice versa. This Agreement, together with NAESB
Agreements entered into as of the effective date hereof between HESCO and
Pacific Summit with respect to HESCO’s resale of gas to Pacific Summit, embodies
the entire agreement and understanding between HESCO and Pacific Summit.
(signature page follows.)

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Pacific Summit and HESCO have executed this Agreement
effective as of the date first written above.

                  HOUSTON ENERGY SERVICES       PACIFIC SUMMIT ENERGY LLC      
      COMPANY, L.L.C.
 
               
By:
  /s/ Thomas L. Goudie       By:   /s/ Brian Mock
 
               
 
          Thomas L. Goudie,       Name:   Brian Mock
 
               
 
          President       Title:   President
 
               
 
                Address:       Address:    
 
                10497 Town & Country Way, Suite 150       4675 MacArthur Court
Houston, Texas 77024       Suite 1170             Newport Beach, California
92660
 
                Attn. Thomas L. Goudie       Attn: RanDe Patterson Fax No.:
(713) 463-5032       Fax No.: (949) 777-3233

          COMMERCE ENERGY, INC.
 
       
By:
  /s/ Steven S. Boss    
 
        Name: Steven S. Boss Title: Chief Executive Officer Address:
 
       

          600 Anton Blvd, Suite 2000
Costa Mesa, California 92626
Attn:
       
 
        Fax No.:
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Gas Supply Agreements

                                        Confirm                     K Type   #  
Counterparty     Volume   Price   Location   Term
NAESB
  17080     Seminole Energy marketing     7,500     HSC - $0.13   TXU   Sept 06
NAESB
  17331     Anadarko     23,268     NYMEX LD+0.20   txg-4   Sept 06
NAESB
  17332     Cargill     120,000     NGI +0.005   Socal   Sept 06
NAESB
  17332     Cargill     150,000     NGI +0.03   Socal/ SW Gas   Sept 06
NAESB
  17333     Cargill     54,000     NGI + 0.02   PG&E Citygate   Sept 06
NAESB
  16973     Conoco-Phillips     10,000     NYMEX LD - 0.77   Socal   April ‘06 -
Mar’07
NAESB
  16669     Conoco-Phillips     10,000     $9.750       EPNG to SWG Topock  
Jan’06 - Dec’06
 
                                 
NAESB
  17341     Infinite Energy     151,890     NYMEX LD +0,79   FGT Zn31 Destin  
Sept 06
NAESB
  17340     Infinite Energy     96,690     NYMEX LD +0.12   NGPL /Vermillion  
Sept 06
NAESB
  17339     Infinite Energy     109,110     NYMEX LD +0.15   St Landry/Gulf
South   Sept 06
NAESB
  16896     Sempra     10,000     NYMEX LD -0.91   PG&E Citygate   Apr ‘06 -
Oct’06
NAESB
  16858     Sempra     10,000     NYMEX LD -1.03   socal   Feb’06 - Dec’06
NAESB
  16897     Sempra     10,000     NYMEX LD -1.40   socal   Apr’06- Mar’07
NAESB
  16895     Sempra     10,000     NYMEX LD -1,25   socal   Apr’06 - Oct’06
NAESB
  16916     Sempra     10,000     NYMEX LD -1.40   socal   Apr’06 - Mar ‘07
NAESB
  16916     Sempra     10,000     NYMEX LD -1.05   PG&E Citygate   Apr ‘06 -
Mar’07
NAESB
  16940     Sempra     10,000     NYMEX LD - 1.10   Socal Border   Apr’06 -
Oct’06
NAESB
  16949     Sempra     10,000     NYMEX LD -1.05   Socal Border   Apr’06 -
Mar’07
NAESB
  16955     Sempra     10,000     NYMEX LD -0.84   Socal Border   Apr ‘06 -
Ocf06
NAESB
  16955     Sempra.     10,000     NYMEX LD -0.58   PG&E Citygate   Apr’06 -
Oct’06
SoCal (Financial
NAESB
  17214     Sempra     2500/Day   Nymex-1.03   Basis)   Apr’06,-Ocf06
NAESfi
  Begtrent   350WDay     $21 + Fuel   FG’I Capacity Release   Apr’06 - Mar’07  
 
NAESB
  17314     Pacific Summit     10,000     Fixed $9.15   SoCal Border   Oct-’06 -
Mar-’07
NAESB
  17347     Pacific Summit     20,000     Fixed $ $5.685   NYMEX Purchase  
Oct-06
NAESB
  17347     Pacific Summit I     10,000     Fixed $ $5.70   NYMEX Purchase  
Oct-06

 